UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA




    EILEEN E. JENKINS,

         Plaintiff,

                 v.                                          Civil Action No. 15-2080 (JEB)
    DISTRICT OF COLUMBIA,

          Defendant.




                                  MEMORANDUM OPINION

        For the past 25 years Plaintiff Eileen Jenkins has built a career as an architect for the

District of Columbia. In 2011, her particular office was consolidated into D.C. General Services,

Construction Division. Jenkins’s lateral transfer into that Division is the foundation for many of

her grievances today. Because she was transferred “as is,” Plaintiff was required to apply for a

new position within General Services in order to move onto the new D.C. pay scale. In 2014,

she applied for two such jobs as a Project Manager – one of which was grade 13 on that pay

scale, and the other of which was grade 14. Jenkins was offered only the lower position, which

she subsequently declined.

        This case largely arises out of her non-selection for the grade 14 post, a decision that she

alleges was the result of both race discrimination, in violation of Title VII and the District of

Columbia Human Rights Act, and age discrimination, in violation of the Age Discrimination in

Employment Act. Jenkins further claims that she was subjected to a hostile workplace at the

Division, also in violation of Title VII. The District now moves for summary judgment on all

counts, claiming that no reasonable jury could find Plaintiff’s non-selection discriminatory or her
                                                  1 
 
work environment hostile. This Court agrees and will grant Defendant’s Motion.

I.     Background

       Because the District is moving for summary judgment, the Court describes the facts in

the light most favorable to Jenkins. See Talavera v. Shah, 638 F.3d 303, 308 (D.C. Cir. 2011).

In 1992, Plaintiff was hired by the Design and Engineering Unit of the D.C. Public Schools as an

architect. In 2008, that Unit was reorganized into the Office of Public Education Facilities

Modernization (OPEFM). See ECF No. 20-1, Exh. B (Notification of Personnel Action). Three

years later, Jenkins’s job was again restructured when the OPEFM became part of the District of

Columbia General Services, Construction Division (DGS). Id. at 20. For the transfers to both

OPEFM and DGS, Jenkins was transferred “as is,” meaning that her pay plan, title, grade, and

step remained the same. See ECF No. 23 (Opposition to MSJ) at 6. At the time of her

assignment to DGS, Jenkins was a grade 14, step 7 architect under the Education Service System

(EG) pay scale. See Notification of Personnel Action.

       In order to transfer from the EG scale to that used by DGS – the Career Service (CS)

scale – Jenkins was told that she was required to apply for an open position within the

Construction Division. Beginning in 2012, DGS posted numerous job openings for internal

candidates, including multiple positions for grade 13 and 14 Project Managers. See ECF No. 20-

1, Exh. C (Vacancies List). Although these vacancies were open to all employees, Jenkins did

not apply for any. Id. Instead, she seems to have directed her energies toward contesting the

terms of her lateral transfer. For example, Jenkins sent a series of emails and letters to D.C.

Council members and to the mayor of the District, all of which discussed her alleged “pay

disparity,” ECF No. 23-3 (Email to Mayor Muriel Bowser) at 2, and perceived lack of adequate

compensation. See ECF No. 23-3 (Email to D.C. Council Chairman Phil Mendelson); id. (Letter



                                                 2 
 
to Council Member Kenyan McDuffie). The Court notes that, interestingly, none of these

communications mentioned race or age discrimination as a basis for her disputes with DGS.

       In March 2014, Jenkins finally submitted applications for two of the available DGS

positions – Project Manager CS-14, #24562, and Project Manager CS-13, #24563 – both of

which would have transferred her to the Career Service pay scale. See Opp. at 9. On March 26,

2014, DGS offered Plaintiff the CS-13 Project Manager position. See ECF No. 23-10 (Selection

Certificate for CS-13). Even though this move might seem to have demoted her (from a grade 14

to a grade 13), the EG and CS pay scales are different. In fact, if accepted, this job would have

increased Jenkins’s salary from $81,642 to $86,056, as well as making her eligible for an

additional 3% cost-of-living increase. See ECF No. 20-1, Exh. G (Offer of CS-13 Position).

Jenkins nonetheless rejected the CS-13 offer, expressing her discontent with DGS’s decision not

to select her for the CS-14 position. See ECF No. 23-5 (Letter from Jenkins to June Locker).

       In June 2014, Plaintiff filed a charge with the D.C. Office of Human Rights, alleging race

and age discrimination. See Opp. at 10. DCOHR dismissed the charge and transferred the case

to the Equal Employment Opportunity Commission. Id. The EEOC, in turn, did not sustain

Jenkins’s charges and sent her a Dismissal and Notice of Rights on September 1, 2015. Id.

Although neither party has submitted the EEOC filings or records, the District does not argue

that Jenkins failed to administratively exhaust her claims. The Court therefore proceeds under

the assumption that this has properly occurred.

       On December 1, 2015, Jenkins filed suit in this Court. Her Complaint alleges that she

was treated differently by DGS because of her race, in violation of Title VII and the D.C. Human

Rights Act, an assertion she bases largely on her non-selection for the CS-14 position. See

Compl., ¶¶ 28-38. She also alleges age discrimination under the Age Discrimination in



                                                  3 
 
Employment Act, stating that “less experienced similarly situated Architects and/or Project

Managers under the age of 40 were hired at a higher pay scale and/or paid a higher wage than

[Jenkins] for same or similar [work] performed during the relevant period.” Id., ¶¶ 45-52.

Finally, Jenkins brings a hostile-workplace claim under Title VII, alleging that as a result of her

race and age, her “supervisors routinely humiliated [her] and engaged in [a] persistent pattern of

severe and pervasive harassment.” Id., ¶¶ 58-65. The District has now moved for summary

judgment on all counts, asserting that there is no record evidence supporting any of Jenkins’s

allegations. See ECF No. 20 (MSJ).

II.    Legal Standard

       Summary judgment may be granted if “the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a); see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986); Holcomb v.

Powell, 433 F.3d 889, 895 (D.C. Cir. 2006). A fact is “material” if it is capable of affecting the

substantive outcome of the litigation. See Liberty Lobby, 477 U.S. at 248; Holcomb, 433 F.3d at

895. A dispute is “genuine” if the evidence is such that a reasonable jury could return a verdict

for the nonmoving party. See Scott v. Harris, 550 U.S. 372, 380 (2007).

       When a motion for summary judgment is under consideration, “[t]he evidence of the non-

movant is to be believed, and all justifiable inferences are to be drawn in his favor.” Liberty

Lobby, 477 U.S. at 255; see also Mastro v. PEPCO, 447 F.3d 843, 850 (D.C. Cir. 2006); Aka v.

Wash. Hosp. Ctr., 156 F.3d 1284, 1288 (D.C. Cir. 1998) (en banc). On a motion for summary

judgment, the Court must “eschew making credibility determinations or weighing the evidence.”

Czekalski v. Peters, 475 F.3d 360, 363 (D.C. Cir. 2007). The non-moving party’s opposition,

however, must consist of more than mere unsupported allegations or denials and must be



                                                 4 
 
supported by affidavits, declarations, or other competent evidence, setting forth specific facts

showing that there is a genuine issue for trial. See Fed. R. Civ. P. 56(e); Celotex Corp. v.

Catrett, 477 U.S. 317, 324 (1986). The non-movant is required to provide evidence that would

permit a reasonable jury to find in his favor. See Laningham v. Navy, 813 F.2d 1236, 1242

(D.C. Cir. 1987).

III.   Analysis

       There are a few issues to address before proceeding to Plaintiff’s more substantive

claims. First, the Court can easily dispose of her allegation that the District violated 42 U.S.C. §

1981. See Compl., ¶ 1. As Defendant notes in its Motion – and Jenkins concedes in her

response – a plaintiff cannot sue a municipality under § 1981. See MSJ at 10; Opp. at 1. The

District is correct that the Supreme Court has held that 42 U.S.C. § 1983, not § 1981, provides

the exclusive remedy for discrimination and retaliation claims when the alleged violation is by a

state actor. See Jett v. Dallas Independent School District, 491 U.S. 701, 109 (1989); Olatunji v.

D.C., 958 F. Supp. 2d 27, 36–37 (D.D.C. 2013). The Court will therefore grant the District’s

Motion with respect to this count.

       Second, there is the question of which decisions, precisely, Jenkins alleges were the result

of race and age discrimination. Although her Complaint largely addresses her non-selection for

the CS-14 position, it also makes certain broader allegations regarding her employment.

Specifically, she asserts that she did not “have her pay scale properly changed,” “[was] not being

paid commensurate with her duties,” and was “demoted in paygrade.” Compl., ¶ 30. Plaintiff

does not, however, offer any record evidence to connect these grievances with any race or age

discrimination. Jenkins also generally contends that the District “limited, segregated and

classified her in a way that deprived her of employment opportunities and otherwise adversely



                                                 5 
 
affected her status as an employee because of her race.” Id. She provides no evidentiary support

for this unspecified claim beyond the denial of her CS-14 application. As this Circuit has held,

“[T]he burden on a defendant moving for summary judgment may be discharged without factual

disproof of the plaintiff's case; the defendant need only identify the ways in which the plaintiff

has failed to come forward with sufficient evidence to support a reasonable jury to find in her

favor on one or more essential elements of her claim.” Grimes v. D.C., 794 F.3d 83, 93 (D.C.

Cir. 2015). Here, Jenkins’s filings fall far below this “sufficient evidence” bar on claims

unrelated to the CS-14 position.

       Additionally, Plaintiff’s briefing itself appears to concede that the only act at issue is her

non-selection for the CS-14 opening. See Opp. at 11 (stating that the position at issue is CS-14,

#24562); id. at 21, 24-25 (discussing discrimination count only in context of non-selection for

CS-14 position). Indeed, in addressing the District’s Statement of Facts, Jenkins expressly

asserts that her claim is not based on the city’s hiring decisions outside of the positions for which

she applied. Id. at 7, 11. The Court will, consequently, consider her other claims as forfeited or

insufficiently supported, and it will only address her non-selection as a CS-14 Project Manager

and her hostile-work-environment claim.

       A. Race Discrimination

               1. Legal Standard

       Jenkins alleges race discrimination under both Title VII and the DCHRA. These statutes

prohibit “employers from intentionally discriminating on the basis of race with respect to the

‘benefits, privileges, terms, and conditions’ of employment.” Ayissi–Etoh v. Fannie Mae, 712
F.3d 572, 576 (D.C. Cir. 2013). Because the same analytic framework governs discrimination

claims under both laws, the Court will consider Jenkins’s allegations of racial discrimination



                                                  6 
 
under the federal standard. See McFadden v. Ballard Spahr Andrews & Ingersoll, LLP, 611 F.3d
1, 3, 6 (D.C. Cir. 2010) (Title VII analysis applies to discrimination claims under DCHRA).

       To make out a claim under Title VII, a plaintiff may rely on direct or circumstantial

evidence that “permits an inference of discrimination.” Holcomb, 433 F.3d at 899. Where, as in

this case, the plaintiff proffers only circumstantial support, her claim is governed by the familiar

framework set out in McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). Under this test,

a plaintiff must first make out a prima facie case by showing that “(1) she is a member of a

protected class; (2) she suffered an adverse employment action; and (3) the unfavorable action

gives rise to an inference of discrimination.” Wiley v. Glassman, 511 F.3d 151, 155 (D.C. Cir.

2007) (citation omitted). In doing so, the plaintiff must show that “race, color, religion, sex, or

national origin was a motivating factor” for the adverse employment practice, even if other

factors contributed. See 42 U.S.C. § 2000e-2(m); Desert Palace, Inc. v. Costa, 539 U.S. 90, 101-

02 (2003).

       Once a plaintiff has made out his prima facie case, the burden then shifts to the defendant

to come forward with a legitimate, non-discriminatory reason for the challenged action. See

Texas Dep’t of Cmty. Affairs v. Burdine, 450 U.S. 248, 254–55 (1981). If the employer

articulates such a justification for its hiring decision, “the burden-shifting framework” then “falls

away, and the ‘central question’ becomes whether ‘the employee produced sufficient evidence

for a reasonable jury to find that the employer’s asserted nondiscriminatory reason was not the

actual reason and that the employer intentionally discriminated against the employee.’” Allen v.

Johnson, 795 F.3d 34, 39 (D.C. Cir. 2015) (quoting Brady v. Office of Sergeant at Arms, 520
F.3d 490, 494 (D.C. Cir. 2008)). At the summary-judgment stage, therefore, the inquiry

typically collapses into one simple question: Given all the evidence, could a reasonable jury



                                                  7 
 
conclude that the defendant engaged in intentional discrimination against the plaintiff? See

Brady, 520 F.3d 490 at 494. That is not to say, however, that evidence of a prima facie case is

wholly shunted from the inquiry on a motion for summary judgment. On the contrary, in

answering the sufficient-evidence question, the Court must consider “the total circumstances of

the case,” including strengths and weaknesses in “the plaintiff’s prima facie case,” along with

other evidence adduced by both parties during discovery. See Evans v. Sebelius, 716 F.3d 617,

620 (D.C. Cir. 2013) (citing Hamilton v. Geithner, 666 F.3d 1344, 1351 (D.C. Cir. 2012)).

                2. Merits

        Jenkins alleges that DGS did not select her as a CS-14 Project Manager because she is

black. Specifically, Plaintiff asserts that she applied for “a position she was qualified for and

was not chosen based on her protected trait,” and that the record supports an inference that “it is

more likely than not that a discriminatory reason motivated [her] employer.” Opp. at 22-23. The

District responds that Jenkins has failed to make out a prima facie case of race discrimination. It

additionally argues that, assuming she did make such a showing, DGS made its hiring decisions

for legitimate, non-discriminatory reasons, including that “management considered the internal

candidates hired for the CS-14 positions to have a more extensive project management

background than Jenkins.” Reply at 2-3. Defendant contends that as Jenkins has not established

a triable issue of fact with respect to this rationale being pretext, the District is entitled to

summary judgment. Id. at 3.

        The city is correct that the record does not support an inference of race discrimination.

Indeed, the evidence does not even back up a number of Jenkins’s factual assertions. Plaintiff

contends, for instance, that the District “did not even consider her for the Project Manager CS-14

position, a position she was qualified for,” citing to her April 22, 2014, letter to the hiring



                                                    8 
 
official, June Locker, in which Jenkins wrote that she “was only considered for the grade 13

position, without the benefit of interviewing/discussing my qualifications for the grade 14

position.” Opp. at 23; Letter to June Locker. Yet Plaintiff neglects to address two other exhibits

she herself submitted showing that she was in fact considered for the CS-14 opening. See Exh.

D (Email from Cecilia Bankins) (stating that Jenkins was referred to Locker “for both the CS-13

and CS-14 positions”); Exh. P (Selection Certificate for CS-14 Posting) (listing Jenkins as a

“candidate submitted for consideration”). Although the Court does not typically weigh

conflicting evidence at summary judgment, Jenkins’s statement that she was “not even

consider[ed]” for the CS-14 position is undermined by her own submissions. This allegation

thus cannot support a race-discrimination claim.

       Another of Jenkins’s assertions regarding her non-selection for the CS-14 position is even

more egregiously off the mark. Plaintiff states that she was treated “less favorably because she is

African American,” reciting the standard that “a showing that a member outside of the protected

class received a promotion instead of the plaintiff is sufficient to create an inference of

discrimination.” Opp. at 22 (citing McCaskey v. Henry, 461 F. App’x 268, 270 (4th Cir. 2012)).

She maintains that “it is undisputed that Robbie Stewart, Anthony Goodman and Cassidy Mullen

are white and were the selections to fill the DGS – Project Manager CS-14, #24562 positions.”

Id. Jenkins then cites to three exhibits, none of which suggests that those three individuals were

actually selected. See Exh. D (Letter from Cecelia Bankins to Eileen Jenkins); Exh. E (Letter to

June Locker from Eileen Jenkins); Exh. T (Personnel List). Another of Plaintiff’s exhibits does,

however, show who was hired for the #24562 openings – Eupert Braithwaite, Ugur Ertem,

Dwight Goupal, and Emmanuel Nnnoli. See Exh. P (Selection Certificate for Posting #24562,

CS-14). The Division’s personnel list (also submitted by Jenkins) establishes that none of these



                                                  9 
 
individuals is, in fact, white. Instead, the list supports the District’s assertion that DGS “selected

four minorities,” Reply at 4, as Braithwaite, Goupal, and Nnoli are black, and Ertem is Asian.

See Personnel List. All Jenkins had to do in order to correctly determine the race of those

selected for the CS-14, #24562 position was to reference her own evidence. Her clear

misstatement of the evidence is alarming and borders on the sanctionable.

       Looking at the actual record in this case, it becomes clear that the race of the individuals

selected for the CS-14 positions presents a formidable obstacle to Plaintiff’s Title VII claim.

Because the District has presented a non-discriminatory rationale – namely, that DGS selected

better-qualified internal candidates for the CS-14 position – Jenkins must show that this

justification was a pretext for race discrimination. At this stage, the question for the Court is

whether a reasonable jury could infer that her non-selection for the CS-14 position was in fact

due to discriminatory animus. With respect to this inquiry, the fact that a contested position was

filled by members of the same race “cuts strongly against any inference of discrimination.”

Murray v. Gilmore, 406 F.3d 708, 715 (D.C. Cir. 2005) (noting that although plaintiff may make

out prima facie case without showing that she was passed over for candidate outside of her

protected class, hiring of individual within that class is highly relevant to determining whether

plaintiff can show pretext).

       Here, Jenkins asserts that she can show discrimination because she had “more experience

than four individuals who were white.” ECF 23-19 (Declaration of Eileen Jenkins). Yet, in light

of the races of the candidates who were actually hired for the CS-14, # 24562 Project Manager

positions, this argument is simply nonsensical. With respect to the three black hirees, moreover,

the selection of individuals within Jenkins’s protected class largely undermines any possible

inference of discriminatory animus. With respect to the one Asian hire, Ugur Ertem, Jenkins



                                                  10 
 
must rebut the District’s contention that Ertem was a stronger internal candidate. This she

cannot do. According to the Personnel List, Ertem was already at a grade-15 level and in a

supervisory position within the Division when he was selected as a CS-14 Project Manager. See

Personnel List at 2. In order to “establish discriminatory intent” by “comparing qualifications,” a

plaintiff must show that she is “significantly better qualified than the person who obtained the

position.” Hussain v. Nicholson, 435 F.3d 359, 365 (D.C. Cir. 2006) (citation omitted). Plaintiff

falls far short of this standard, as she provides no explanation of why she, as a grade 14 architect,

was in fact better qualified than Ertem (or any other candidate) for the contested position.

       Jenkins may well believe that she was “overqualified” for the CS-13 opening and “better

suited” for the CS-14 position. See Opp. at 10. Yet this Court does not sit as a “super-personnel

department that reexamines an entity’s business decisions.” Fischbach v. D.C. Dep’t of Corr., 86
F.3d 1180, 1183 (D.C. Cir. 1996), and thus declines to second guess the District’s hiring

practices in the absence of any support for Jenkins’s claim of discriminatory intent. Looking at

all the evidence in toto, as the Court must after Defendant offers a non-discriminatory rationale,

it is abundantly clear that no reasonable jury could infer that she was “treated differently based

upon her status as an African-American.” Opp. at 23. Because there is no triable issue of fact as

to the District’s proffered explanation, the Court will grant the Motion for Summary Judgment

on this count.

       B. Age Discrimination

       To prevail on a claim of age discrimination, a plaintiff must show that: (1) she “suffered

an adverse employment action”; and (2) that the employer took that action “because of” her age.

Brady, 520 F.3d at 493; see also Wilson v. Cox, 753 F.3d 244, 247 (D.C. Cir. 2014) (noting that

courts “generally apply the same approach in ADEA cases . . . as [they] do in Title VII cases”).



                                                 11 
 
As with Title VII, once an employer has proffered a legitimate non-discriminatory reason for its

action, the only question for the Court is “whether the plaintiff produced sufficient evidence for a

reasonable jury to find that the employer's asserted non-discriminatory reason was not the actual

reason and that the employer intentionally discriminated against the plaintiff on a prohibited

basis.” Adeyemi v. District of Columbia, 525 F.3d 1222, 1226 (D.C. Cir. 2008).

       Here, Jenkins asserts that the District hired “individuals who were younger than Plaintiff

to fill the position of CS-14 Project Manager.” Opp. at 25; id. at 26 (stating that “District chose

four younger employees for CS-14 Project Manager positions”). Once again, Plaintiff provides

no evidence to support this allegation, and that omission is sufficient to doom her claim. The

District, however, has also done itself no favors by failing to submit records establishing the ages

of the four individuals selected for the CS-14 position. The city asserts that “all applicants” for

the open positions “were over forty years of age,” but then cites only to its own general counsel’s

letter to the EEOC. See MSJ at 13. Such legal advocacy cannot, at summary judgment, pass for

record evidence establishing that there is no triable issue of fact.

       Yet, even assuming that the four individuals hired for the CS-14 position were under the

age of 40, Jenkins’s age-discrimination claim still cannot proceed. This is because the District

offers a non-discriminatory rationale for its hiring decision – namely, that the individuals

selected were either at a higher grade than CS-14 or already in a supervisory position. See Reply

at 5. Because the District offers such an explanation, the burden shifts to Plaintiff to demonstrate

pretext. She does not succeed.

       As just mentioned, the personnel list shows that the four individuals hired for the CS-14,

# 24562 openings were each at either a higher pay grade than Jenkins or in a supervisory position

at the time they were selected. Three of the four were already at the CS-15 level and thus took a



                                                  12 
 
grade demotion when they accepted the CS-14 posting. The other, Emmannuel Nnoli, was at the

CS-14 grade at the time of selection, but was already in a supervisory role within the Division.

See Personnel List. Jenkins, meanwhile, was an EG grade-14 architect with no supervisory title.

Although, as already indicated, the grades are not equivalent across pay scales, a CS-13 was paid

more than an EG-14, and the CS pay scale was considerably higher overall. See ECF No. 20-1

at 29, 58 (EG and CS pay scales). Yet Plaintiff provides no explanation for why she was better,

or even equally, qualified for the CS-14 position than the four individuals selected. Although

Jenkins asserts that she had over “10 years’ experience at the time and degrees in Architecture

and Construction,” Opp. at 27, she is unable to show that such experience casts any doubt upon

Defendant’s decision to hire candidates who already held higher-paying positions within the

Division. Because Jenkins provides no evidence supporting an inference that the District’s

hiring decision was based on age rather than legitimate reasons, she cannot establish a material

issue of triable fact with respect to her ADEA claim.

       C. Hostile Work Environment

       In addition to alleging that her non-selection for the CS-14 position was the result of

discrimination, Jenkins also contends that the District violated Title VII by creating “a hostile or

abusive work environment that is discriminatory.” Opp. at 27. In support of this position, she

broadly asserts that she “was routinely and continually subjected to harassing conduct,” Compl.,

¶ 59, and that in particular, “while working on an assignment,” her supervisor, Maurice Dunn,

“yelled and berated [her] in front of her co-workers.” Opp. at 11.

       An office becomes “hostile” for the purposes of Title VII only if the allegedly offensive

conduct “permeate[s] [the workplace] with ‘discriminatory . . . intimidation, ridicule, and insult

that is sufficiently severe or pervasive to alter the conditions of the victim’s employment and



                                                 13 
 
create an abusive work environment.” Harris v. Forklift Sys. Inc., 510 U.S. 17, 21-22 (1993)

(internal quotation omitted). The Supreme Court has explained that determining whether a

hostile workplace exists has both subjective and objective components, with the latter judged

“from the perspective of a reasonable person in the plaintiff’s position, considering all the

circumstances.” Oncale v. Sundowner Offshore Servs., Inc., 523 U.S. 75, 81 (1998) (internal

quotations and citations omitted).

       Here, the District has not challenged Jenkins’s subjective belief that she experienced a

hostile work environment. What remains, consequently, is for the Court to determine the

objective reasonableness of her allegations. Considering the evidence in the light most favorable

to Plaintiff, the record shows no basis upon which a reasonable jury could find in her favor.

Indeed, Jenkins’s assertions regarding the alleged workplace harassment and abuse do not

approach the standard for establishing such a claim.

         First, her generalized claim regarding harassing conduct lacks any specific evidentiary

support. Plaintiff’s perfunctory statement that she was once “yelled [at] and berated” in front of

her co-workers, moreover, does not rise to the level of “severe or pervasive” abuse. See ECF

No. 23 (Response to Interrogatories) at 8-9. Although many employees may wish it were

otherwise, Title VII sets a high bar for the types of behavior that create a hostile workplace. As

courts have repeatedly held, a plaintiff cannot prevail simply by alleging that she was subject to

humiliation or one specific instance of mistreatment. Aldrich v. Burwell, 197 F. Supp. 3d 124,

135 (D.D.C. 2016) (stating that hostile work environment typically arises not “from discrete

acts,” but from “several individual acts that . . . become actionable due to their ‘cumulative

effect’”); Pitts v. Howard Univ., 111 F. Supp. 3d 9, 24 (D.D.C. 2015) (noting that conduct

alleged “must be extreme to amount to a change in the terms and conditions of employment,”



                                                 14 
 
and thus satisfy hostile-environment standard). Title VII does not establish a “general civility

code for the American workplace,” and the behavior alleged here is not “so objectively offensive

as to alter the conditions” of Jenkins’s employment. See Oncale, 523 U.S. at 80-81 (internal

quotation omitted).

        Second, and more fundamentally, Jenkins seems to ignore the requirement that, in order

to violate Title VII, the “intimidation, ridicule, [or] insult” must be discriminatory – i.e.,

“because of the employee’s protected status.” Peters v. District of Columbia, 873 F. Supp. 2d
158, 188–89 (D.D.C. 2012) (citation omitted). Court have “routinely held that hostile behavior,

no matter how unjustified or egregious, cannot support a claim of hostile work environment

unless there exists some linkage between the hostile behavior and the plaintiff's membership in a

protected class.” Na’im v. Clinton, 626 F. Supp. 2d 63, 73 (D.D.C. 2009); see Baloch v.

Kempthorne, 550 F.3d 1191, 1201 (D.C. Cir. 2008) (upholding summary judgment on plaintiff's

hostile-work-environment claim in part because “none of the comments or actions directed at

[plaintiff] expressly focused on his race, religion, age, or disability”); Chaple v. Johnson, 453 F.

Supp. 2d 63, 73-74 (D.D.C. 2006) (observing that “[i]t must be clear that the hostile work

environment was the result of discrimination based on a protected status”). Here, Plaintiff

submits not a shred of evidence that the alleged episode of yelling was related to unlawful

discrimination, and she offers only the conclusory statement that the general and unspecified

harassment was “based on her race (African American) and her age.” Compl., ¶ 63. Because

Jenkins is unable to show a “correlation to the claimed ground[s] of discrimination,” she presents

no issue of triable fact for a jury with respect to this count. See Bryant v. Brownlee, 265 F.

Supp. 2d 52, 63 (D.D.C. 2003).




                                                  15 
 
IV.    Conclusion

       Although Jenkins may feel aggrieved by the circumstances of her bureaucratic transfers,

she fails to demonstrate a triable issue of fact with respect race or age discrimination, or her

hostile-work-environment claim. For the foregoing reasons, the Court concludes that the District

is entitled to summary judgment and will grant its Motion. A separate Order consistent with this

Opinion will be issued this day.



                                                              /s/ James E. Boasberg
                                                              JAMES E. BOASBERG
                                                              United States District Judge
       Date: November 21, 2017




                                                 16